         Case 1:19-cr-10459-RWZ Document 217 Filed 12/17/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                     )
                                              )
                                              )
               v.                             )        CRIMINAL NO. 19-cr-10459
                                              )
ROBERT AVITABLE.                              )
                                              )
                                              )

        DEFENDANT’S ASSENTED TO MOTION FOR ADDITIONAL TIME TO POST
               PROPERTIES AND SUBMIT DETAILED FINANCIAL AFFIDAVIT

       Now comes the Defendant who moves this Honorable Court for an additional week to

post three properties, as condition of his continued release, and to submit a detailed affidavit

describing his finances. As reason therefore, the Defendant states:

       1. At the time of his release with conditions, the government identified three properties

  which it requested the defendant post in order to secure his release. However, the government

  subsequently determined that because it had already obtained an order restraining the

  defendant from selling or otherwise causing a lien on the identified properties, other properties

  would be needed as collateral.

       2. On December 12, 2019, the Defendant agreed to use three different properties as

  collateral, and has since endeavored to obtain legal counsel to assist with the procedure.

       3. The procedure includes preparation and recording of three mortgages, quitclaim deeds,

  and escrow agreements. Additional time is needed to complete the process.

       4. Furthermore, counsel is in the process of preparing a detailed affidavit regarding the

  defendant’s current assets and income to determine his continued eligibility for court-
        Case 1:19-cr-10459-RWZ Document 217 Filed 12/17/19 Page 2 of 2



  appointed counsel. The process is complicated by acquisitions which were a total loss within

  the last year, as well as the number of rental proprieties. Preparation of such a detailed

  affidavit, including review with an accountant, will take two additional weeks.

       5. The government assents to the additional time.


                                                      Respectfully Submitted,

                                                      ROBERT AVITABLE
                                                      By his attorney,

                                                      /s/ Victoria Kelleher
                                                      Victoria Kelleher
                                                      1 Marina Park Drive
                                                      Suite 1410
                                                      Boston MA 02210

Date: December 17, 2019


                                       Certificate of Service

        I, Victoria Kelleher, attorney of record for the defendant, do hereby state that I
have provided a copy of the Defendant's Motion to Continue on all the parties by efile
this day.

                                                      Signed,

                                                      /s/ Victoria Kelleher
                                                      Victoria Kelleher




                                                 !2
